Title: Notes on the Legitimacy of the French Government, with Addendum, [18–19] November 1792
From: Jefferson, Thomas
To: 


Nov. [18–19] 92. Hamilton called on me to speak about our furnis[hing] supplies to the French colony of St. Domingo. He expressed his opinion that we ought to be cautious and not go too far in our  application of money to their use, lest it should not be recognised by the mother country. He did not even think that some kinds of government they might establish could give a sufficient sanction. I observed that the National Conventn. was now met and would certainly establish a form of government, that as we had recognised the former government because established by authority of the nation so we must recognise [any] other which should be established by the authority of the nation. He said we had recognised the former, because it contained an important member of the antient, to wit the king, and wore the appearance of his consent, but if in any future form they should omit the king, he did not know that we could with safety recognize it, or pay money to it’s order.

   
   There had been a previous consultation at the President’s (about the 1st. week in Nov.) on the expediency of suspending paiments to France under her present situation. I had admitted that the late constitution was dissolved by the dethronement of the king, and the management of affairs surviving to the National assembly only this was not an integral legislature, and therefore not competent to give a legitimate discharge for our paiments: that I thought consequently that none should be made till some legitimate body came into place, and that I should consider the National convention called, but not met as we had yet heard, to be a legitimate body. Hamilton doubted whether it would be a legitimate body, and whether if the king should be reestablished he might not disallow such paiments on good grounds. Knox, for once, dared to differ from Hamilton and to express very submissively an opinion that a Convention named by the whole body of the nation would be competent to do any thing. It ended by agreeing that I should write to G. Morris to suspend paiment generally till further orders.


